RESOLUCIÓN
La Ley de Asuntos No Contenciosos Ante Notario, Ley Núm. 282 de 21 de agosto de 1999, autorizó a los notarios y las notarías en Puerto Rico a atender, en forma concu-rrente con los tribunales, ciertos asuntos que antes de la aprobación de la ley se tramitaban exclusivamente en el foro judicial.
Encomendamos al Secretariado de la Conferencia Judicial y Notarial y a la Oficina de Inspección de Notarías, la revisión del Informe y Reglamentación sobre Jurisdicción Voluntaria, rendido por el Comité Asesor sobre Jurisdic-ción Voluntaria, con el propósito de conformar la reglamen-tación originalmente propuesta por dicho Comité a las dis-posiciones de la Ley de Asuntos No Contenciosos Ante Notario.
El Secretariado de la Conferencia Judicial y Notarial y la Oficina de Inspección de Notarías nos han presentado el Proyecto de Reglas de Asuntos No Contenciosos Ante Notario. Una vez examinado, se dispone lo siguiente:
1. Se concede un término de sesenta (60) días para que el Consejo Notarial del Colegio de Abogados de Puerto Rico, la Asociación de Notarios de Puerto Rico y cualquier abogado notario o abogada notaría sometan sus comenta-rios y recomendaciones por escrito en torno al Proyecto de Reglas sobre Asuntos No Contenciosos Ante Notario. El término aquí dispuesto comenzará a transcurrir a partir de la notificación de esta Resolución.
*7632. Se instruye a la Directora del Secretariado de la Con-ferencia Judicial y Notarial a que remita copia del Pro-yecto de Reglas sobre Asuntos No Contenciosos Ante Nota-rio a las organizaciones antes señaladas y a los abogados notarios y las abogadas notarías que así lo soliciten.
3. Los comentarios y recomendaciones por escrito po-drán ser entregados personalmente en la Oficina del Secre-tariado de la Conferencia Judicial y Notarial, localizada en el Tribunal Supremo de Puerto Rico, o enviados por correo a la dirección siguiente:
Secretariado de la Conferencia Judicial y Notarial
P.O. Box 9022392
San Juan, Puerto Rico 00902-2392

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo